               Case 2:21-cr-00072-RSL Document 19 Filed 04/27/21 Page 1 of 2




 1                                                   THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                      )   No. CR21-072-RSL
 9                                                  )
                      Plaintiff,                    )
10                                                  )   ORDER GRANTING UNOPPOSED
                 v.                                 )   MOTION TO SCHEDULE GUILTY
11                                                  )   PLEA HEARING VIA
     CAMERON BENNETT SCOTT,                         )   VIDEOCONFERENCE
12                                                  )
                      Defendant.                    )
13                                                  )
14          THE COURT has considered the unopposed motion of the parties to proceed

15   forward with a guilty plea hearing via videoconference and finds that:

16                    (a) Under General Order 04-20, felony pleas and sentencings may

17   proceed by video or telephone if “the district judge in a particular case finds for specific

18   reasons that the plea or sentencing in that case cannot be further delayed without

19   serious harm to the interests of justice.” A plea hearing in this case cannot be delayed

20   without serious harm to the interests of justice; and

21                    (b) Mr. Scott would like to plead guilty and resolve the case in a timely

22   fashion; and

23                    (c) Mr. Scott wishes to enter a plea via videoconference in light of

24   anticipated delay associated with the COVID pandemic and a desire to alleviate

25   presumptive backlogged court calendars following the COVID recovery process. Mr.

26

       ORDER GRANTING UNOPPOSED                                    FEDERAL PUBLIC DEFENDER
       MOTION TO SCHEDULE GUILTY                                      1601 Fifth Avenue, Suite 700
       PLEA HEARING VIA                                                 Seattle, Washington 98101
       VIDEOCONFERENCE - 1                                                         (206) 553-1100
       (United States v. Scott, CR21-072-RSL)
               Case 2:21-cr-00072-RSL Document 19 Filed 04/27/21 Page 2 of 2




 1   Scott believes that the Court may not be as able to accommodate a timely resolution of
 2   his case in the future as more cases are delayed; and
 3          (d) a videoconference guilty plea hearing would avoid further delays in the
 4   ultimate sentencing in this case, which would cause “serious harm to the interests of
 5   justice.” See W.D. Wash. General Order No. 04-20 (3/30/20); see also W.D. Wash.
 6   General Order No. 06-21.
 7
 8
 9          DONE this _____
                       27th day of April, 2021.
10
11
                                                _______________________________
                                                       _
                                                _________________________________
12
                                                ROBERT S. LASNIK
13                                              UNITED STATES DISTRICT JUDGE

14   Presented by:
15
     s/ Vanessa Pai-Thompson
16   Assistant Federal Public Defender
     Attorney for Cameron Scott
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED                                FEDERAL PUBLIC DEFENDER
       MOTION TO SCHEDULE GUILTY                                  1601 Fifth Avenue, Suite 700
       PLEA HEARING VIA                                             Seattle, Washington 98101
       VIDEOCONFERENCE - 2                                                     (206) 553-1100
       (United States v. Scott, CR21-072-RSL)
